Citation Nr: 1202056	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  09-44 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected right knee disorder.

2.  Entitlement to a rating in excess of 10 percent for service-connected left knee disorder.

3.  Entitlement to a rating in excess of 10 percent for service-connected pseudofolliculitis.

4.  Entitlement to a rating in excess of 10 percent for service-connected bilateral pes planus.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for a chronic skin disorder, claimed as rash of the hands and feet.

7.  Entitlement to service connection for a low back disorder.

8.  Entitlement to service connection for a right shoulder disorder.

9.  Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to August 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the current appellate claims.

In June 2011, the Board remanded the Veteran's case to comply with a hearing request.  The Veteran subsequently provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in September 2011.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

For the reasons detailed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

As an additional matter, the Veteran has indicated that his service-connected ankle disabilities have increased in severity, and that he is unemployable due to his service-connected disabilities.  See documents from the Veteran dated in December 2010 and July 2011.  In other words, he has raised new increased rating claims, as well as a claim of entitlement to a total rating based upon individual unemployability (TDIU).  However, these claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


REMAND

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  For the reasons detailed below, the Board finds that further development is required in order to comply with these duties.

With respect to the current disability ratings for the Veteran's service-connected knee disorders and pseudofolliculitis, the Board notes that the Veteran was accorded VA medical examinations of these disabilities, as well as his bilateral pes planus, in January 2008.  However, the testimony provided by the Veteran at his September 2011 hearing indicates that he has greater functional impairment from these disabilities than at the time of the January 2008 VA examinations.  For example, he described instability of the knees, and the relevant January 2008 examination indicated there was no instability.

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Consequently, the Board concludes that contemporaneous VA examinations are needed in order to make an informed decision regarding the Veteran's current level of functional impairment and adequately evaluate his current level of disability for his service-connected knee disorders and pseudofolliculitis.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

The Board acknowledges the Veteran was accorded a VA medical examination in January 2011 which included relevant findings regarding his service-connected bilateral pes planus.  However, the May and June 2011 rating decisions that followed this examination only addressed the appropriate rating for the service-connected  ankle disorders.  There is no indication that a Supplemental Statement of the Case (SSOC) was promulgated as required by 38 C.F.R. § 19.31, nor has the Veteran waived initial consideration of such evidence by the agency of original jurisdiction.  This further warrants a remand in this case.

In regard to the service connection claims, the law provides that service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  Further, 38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of a stressor: (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror".  DSM-IV at 427-28.  These criteria are no longer based solely on usual experience and response but are individualized (geared to the specific individual's actual experience and response).  Hence, under the DSM-IV, the mental illness of PTSD would be treated the same as a physical illness for purposes of VA disability compensation in terms of a predisposition toward development of that condition.  Cohen, 10 Vet. App. at 141.

The Board notes that there have been significant changes in the law regarding PTSD claims during the pendency of this appeal.  Specifically, for all claims pending before VA on or after July 13, 2010, the provisions of 38 C.F.R. § 3.304(f) were amended by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  

The record reflects the Veteran has been diagnosed with PTSD and the disability has been attributed to his purported stressors.  Therefore, the resolution of this case depends upon whether the record supports his account of these purported stressors.

The Veteran has contended in statements and hearing testimony that his stressors included witnessing a fellow soldier, DC, being beaten every day by the drill sergeant.  He has reported that DC committed suicide while on leave.  He also reported a stressor of another soldier, FB, being severely injured after falling a great distance on the obstacle course.

The Board observes that there is nothing in his service treatment or personnel records which confirm his purported stressors.  Moreover, in January 2009, the RO made a Formal Finding that the information required to corroborate the Veteran's stressors were insufficient to sent to the U.S. Army and Joint Services Records Research Center (JSRRC), and/or insufficient to allow meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  However, inasmuch as the Veteran has provided specific names of individuals, the Board is of the opinion that the Veteran has provided sufficient details in order to at least make an attempt to verify the purported stressors through official sources.  Thus, a remand is required in order to make such an attempt.  Further, the Veteran should be provided with another opportunity to provide more details regarding his purported stressors.

The Board also acknowledges that, in Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) the Federal Circuit clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemmons, though a veteran may only seek service connection for PTSD, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Accordingly, while the RO separately adjudicated the claim for a depressive disorder, the claims for a depressive disorder and PTSD are not separate claims pursuant to Clemmons v. West.  In this case, the Veteran has submitted evidence which indicates he may have a depressive disorder secondary to his service-connected disabilities, to include medical records dated in June 2008 and February 2009.  

The Veteran also indicated at the September 2011 hearing that his disability of the low back is secondary to his service-connected knee disorders and pes planus.  

Regarding his claims of secondary service connection, the law provides that service connection may also be granted for disability that is proximately due to, the result of, or aggravated by, a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  However, as it appears these claims were not developed below, he has not been accorded VCAA notification as to the criteria for supporting such a claim.  Moreover, the Board finds that the VA medical examination of these disabilities should address these contentions as well.  See McLendon v. Nicholson, 20 Vet App. 79, 83 (2006); Colvin, supra.

Since the Board has determined that new examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board also notes that the Veteran has indicated that there are records relevant to his appellate claims that are not on file.  For example, he indicated recent treatment for all of the claimed disabilities through the VA.  The Court has held that VA records which are in existence are constructively of record and the failure of the RO or the Board to consider any such pertinent records might constitute clear and unmistakable error, even though such evidence was not actually in the record assembled for appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  See 38 U.S.C.A. 
§ 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  Consequently, the Board concludes that it must remand this case in order to obtain any such records.

The Board further notes that the Veteran indicated that he is in receipt of disability benefits from the Social Security Administration (SSA), but no records from this agency appear to be on file.  The Court has long held that the duty to assist includes requesting information and records from the SSA which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Granted, in Golz v. Shinseki, 590 F. 3d 1317 (Fed. Cir. 2010), the Federal Circuit found that the Board did not err as a matter of law when it determined that VA met its duty to assist the Veteran, even though VA did not request his SSA records.  In that case, the veteran was claiming service connection for PTSD and the Board found that the SSA decision did not mention a psychiatric disorder.  The Board also notes that the Veteran has not indicated that these records confirm his purported PTSD stressors, or relate the etiology of his back and shoulder disabilities to service.  However, he did indicate that these records included findings as to his knee and pes planus disabilities.  As such, he has indicated that these records are relevant to at least some of his appellate claims.  Therefore, an attempt should be made to obtain these records.  In addition, the record reflects that the Office of Personnel Management in April 2009 approved the Veteran's request for disability retirement benefits.  As those records may contain relevant information, they should be requested as well. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation as to the information or evidence needed to establish secondary service connection pursuant to the provisions of 38 C.F.R. § 3.310.

2.  The AMC/RO should obtain from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3.  The AMC/RO should obtain from the Office of Personnel Management the records pertinent to the Veteran's approval for disability retirement benefits as well as the medical records relied upon concerning that claim.

4.  The AMC/RO should also request additional information from the Veteran regarding his purported in-service stressor(s), to include specific dates and places where these events occurred.  A reasonable opportunity to respond to this request should be provided. 

5.  After obtaining any additional information from the Veteran, the AMC/RO should make an attempt to verify the Veteran's purported stressors through official channels.  If the Veteran does not supply additional clarifying information, request verification of a severe injury of F.B. on the training course at Camp Pendleton between February and May 1973.  Also request verification of the death of a fellow Marine, D.C., while on leave in May/June 1973, immediately following boot camp.  See stressor statement of the Veteran dated in July 2008.  

6.  The AMC/RO should attempt to obtain records pertaining to the Veteran's purported in-service treatment from the Naval Hospital in Oceanside, California.  

7.  The AMC/RO should also obtain the names and addresses of all medical care providers who have treated the Veteran for his psychiatric disorder, knees, pes planus, pseudofolliculitis and other skin problems, back, and shoulders since February 2009.  After securing any necessary release, the AMC/RO should obtain those records not on file.

8.  After the above development is complete, the Veteran should be afforded new examinations to evaluate the current nature and severity of his service-connected pseudofolliculitis, pes planus and bilateral knee disorders.  Further, he should be accorded appropriate examination(s) to address whether his psychiatric, low back, and shoulder disorders are secondary to the service-connected knee disorders and/or bilateral pes planus.

The claims folder should be made available to the examiner(s) for review before the examination(s).

Regarding the evaluation of the service-connected bilateral knee disorders, it is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Such comments should include whether there is additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  The examiner should also address whether the Veteran has recurrent subluxation or lateral instability of each knee, and, if so, whether it is slight, moderate, or severe in nature.

In addition, the relevant VA examiner(s) must also express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's current psychiatric (including PTSD and a depressive disorder), low back and/or shoulder disabilities were incurred during service.  With respect to the low back and/or the shoulder disabilities, the examiner's attention is directed to the Veteran's reports of wearing equipment in service.  The examiner should also express an opinion as to whether it is at least as likely as not that any of these disabilities were caused by or due to his service-connected disabilities of the knees, bilateral pes planus, and/or ankles.  The examiner should also opine as to whether it is at least as likely as not that any of these disabilities were aggravated by service-connected disabilities of the knees, bilateral pes planus, and/or ankles. By aggravation, the Board means an increase in the underlying disability that is beyond normal progression.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

9.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

10.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in May 2010, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



